Three proceedings pursuant to section 298 of the Executive Law to review three orders of the State Human Rights Appeal Board, all dated August 8, 1979, each of which (1) annulled an order of the State Division of Human Rights, dated May 31, 1979, which, inter alia, found that discriminatory acts had been committed and (2) dismissed the complaint, on the ground that it was not processed within the statutorily prescribed period. Cross applications have been made to have determinations made on the merits. Petitions and cross applications granted to the extent that the orders of the State Human Rights Appeal Board are annulled, on the law, without costs or disbursements, and the matters are remitted to the appeals board for determinations on the merits of the issues raised on the appeals to it (see Matter of Sarkisian Bros, v New York State Div. of Human Rights, 48 NY2d 816). Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.